MEMORANDUM **
Federal prisoner Quintín Stephen appeals the denial of his 28 U.S.C. § 2255 motion without an evidentiary hearing. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
*628Stephen raised ineffective assistance of counsel claims in his 28 U.S.C. § 2255 motion. On appeal, he contends that the district court abused its discretion in failing to hold an evidentiary hearing.
In deciding a section 2255 motion, a district court is required to give a claim “careful consideration and plenary processing, including full opportunity for presentation of the relevant facts.” Shah v. United States, 878 F.2d 1156, 1159 (9th Cir.1989) (quotation omitted); see also 28 U.S.C. § 2255. A district court has the discretion to forego an evidentiary hearing and rely instead on the record, which may be supplemented by the following: discovery and documentary evidence, the judge’s own notes and recollection of the trial, and common sense. Id.
Here, the district court had an extensive record before it including transcripts from the plea hearing and counsel’s affidavit. In addition, the same judge took Stephen’s guilty plea, sentenced him, and ruled on the section 2255 motion. The district court had sufficient information before it to decide the issues raised in Stephen’s section 2255 motion. See Shah, 878 F.2d at 1159. Therefore, the district court was not required to conduct an evidentiary hearing on the motion. See id.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the cotuts of this circuit except as provided by Ninth Circuit Rule 36-3.